Citation Nr: 1640565	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to February 1972 and from June 1974 to June 1977 as well as active duty for training (ACDUTRA) from January 1974 to May 1974.  He died in April 2007.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held before the Board in June 2010.  A hearing transcript is of record.  Thereafter, this claim was remanded by the Board in December 2010 for further development and to obtain a medical opinion regarding the Veteran's cause of death.  


FINDINGS OF FACT

1.  The Veteran died in April 2007; and, according to his certificate of death, an autopsy report, and VA examination, his immediate cause of death was congested atelectatic lungs due to, or as a consequence of recent drug intake (cocaine, cannabis, and opiate drugs) with pulmonary emphysema, atherosclerosis, osteoarthritis, kyphosis, and scars of the right knee all listed as conditions contributing to his death.

2.  The preponderance of the evidence fails to establish that the Veteran's service connected disabilities and prescribed medications for those disabilities were a contributing cause of his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The duty to notify has been met.  See VA correspondence and June 2010 Board Hearing transcript.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, VA treatment records, autopsy reports, and police records, to include toxicology studies, with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

In satisfaction of the December 2010 remand directives, the RO obtained a medical opinion addressing the cause of the Veteran's death.  The examiner's opinion was based on a review of the evidence of record including, but not limited to, VA treatment records, an April 2007 autopsy and toxicology report, police reports, and the allegations (lay statements) of the appellant.  The opinion is more than adequate.  

Merits

As preliminary note, the Board observes that the Veteran's April 2007 original Certificate of Death reflected that he was divorced, however, an amended Certificate of Death dated October 2007 as well as a September 2007 court order indicated the Veteran was married and the appellant is the surviving spouse.  The court records indicate the Veteran's divorce was never finalized.  Therefore, the appellant is the surviving spouse.

Through the June 2010 hearing testimony as well as statements throughout the record, including the April 2008 VA Form 9, the Veteran's wife asserts the Veteran's service-connected disabilities, to include medications used to treat those disorders, were a contributory cause of his death from congested atelectatic lungs due to, or as a consequence of a recent drug intake.  

VA regulations provide the death of a veteran shall be considered due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs by the person on whose service benefits are claimed. Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).

At the time of the Veteran's death, he was service-connected for the following disabilities: ankylosing spondylitis of the left knee with degenerative arthritis and limitation of motion, ankylosing spondylitis of the right shoulder with degenerative arthritis and limitation of motion, kyphosis of the thoracic spine with bridging osteophytes due to ankylosing spondylosis, status post-operative right knee torn medial meniscus with ankylosing spondylosis spondylitis and degenerative arthritis and ankylosing spondylitis of the left shoulder with degenerative arthritis and limitation of motion.  Effective February 2004, the Veteran was also awarded entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

VA treatment records dated in 2003 and 2004 detailed that the Veteran had been prescribed Hydrocodone, Lortab, Gabapentin, and Amitriptyline for treatment of his service-connected and nonservice-connected disabilities.  The acetaminophen/hydrocodone was administered in a 500mg tablet to be taken by moth every eight hours as needed for pain control.  It is designated as a non-opioid analgesic.

A copy of the Veteran's original Certificate of Death reflected that he died in April 2007.  The immediate cause of his death was congested atelectatic lungs due to, or as a consequence of recent drug intake.  Other significant conditions contributing to death but not resulting in the underlying immediate cause of death were listed as pulmonary emphysema, atherosclerosis, osteoarthritis, kyphosis, and scars on the right knee.  His death was listed as due to an accident and the means of the injury were listed as recent intake of polysubstances. 

In an April 2007 autopsy report, autopsy diagnoses were listed as: 1) recent intake of drugs (hemorrhagic pulmonary congestion and edema, dilated heart, hypoxic myocardium, congested cyanotic brain and viscera, petechiae in the petrous and ethmoid bones, distended urinary bladder, dilated stomach with hemorrhagic mucosa, and fresh abrasions of the left elbow and forearm); 2) pulmonary emphysema and anthracosis; 3) atherosclerosis of the aorta, scars of the right kidney; 4) kyphosis of the thoracic spine; 5) nodular hyperplastic prostate gland; and 6) osteoarthritis (scarred deformed right knee).  External examination of the body showed vomitus in and around the nose and mouth with a variety of pills found in his pockets.  Internal examination findings included bloody fluid along the trachea and larynx into the pharynx that was mixed with gastric contents as well as multiple congested organs.  

In an April 2007 police report narrative, it was indicated that the Veteran was found deceased on the couch of his sister's apartment.  His brother-in-law indicated that the Veteran was under the influence of some form of recreational drug.  The police officer further noted that detectives removed a variety of prescription pills that had been in the Veteran's possession.  In an additional undated narrative summary submitted by the appellant in 2008, another police officer noted that Veteran was found on a couch with bloody, frothy substances coming from the nares.  According to his sister, the Veteran had a long history of drug abuse, used street drugs in the last couple of days, had a bad cough the night before his death, and was given Theraflu and a few puffs of an Atrovent inhaler. 

In a November 2007 statement, the appellant asserted that the Veteran's prescription record was concurrent with the death certificate showing his cause of death as recent drug intake.  She reported that she was told his cause of death could occur without a direct injury or physical trauma.


In her April 2008 substantive appeal, the appellant contended that the Veteran's recent drug intake (as noted on his death certificate) did not denote willful misconduct, as he was only taking medications prescribed for his service-connected disability.  She noted that the police reports did not indicate where the pills on the Veteran were from, that the Veteran's service-connected disabilities and prescribed medications for treatment of those disabilities affected his vital organs, and those disabilities and medications had a material influence in accelerating the Veteran's death.

The record also includes an April 2007 notation that the Veteran's friend, P.B., reported the Veteran died from a probable cocaine overdose though the police had not entirely ruled out foul play given the fact that he and his sister had a contentious relationship and he was found dead in her apartment.  

A VA opinion was obtained in December 2011.  The examiner opined the Veteran's death was less likely than not proximately due to or caused by one of the Veteran's service connected conditions.  In support of that opinion, the examiner noted the police file indicates the family reported the Veteran was under the influence of a recreational drug on the night of his death.  There were indications of cocaine as well as cannabis usage.  He was also taking prescribed pain medication in the form of hydrocodone.  The autopsy showed pulmonary congestion and hemorrhages.  Reference was also made to the review of the April 2007 toxicology report.  The examiner stated:

"Cocaine is known to at times cause pulmonary edema and acute heart failure due to acute myocardial ischemia resultant from severe coronary vasospasm and hypertension peripherally.  Narcotic analgesics can result in respiratory depression especially when combined with illicit drugs.  Patients with underlying lung disease or in this Veteran's case, chest wall restriction and COPD, are at added risks for respiratory depression.  From reviewing the records, his death resulted from an overdose of drugs (cocaine, cannabis and opiates were found on toxicology studies).  My [the examiner's] opinion is the Veteran died of complications related to a drug overdose.  It is unlikely the prescribed medications taken in the prescribed doses would have resulted in these complications.  However, when illicit drugs are added to the prescribed medications, the risks increase significantly.  I do not think the service connected bilateral knee, bilateral shoulder and thoracic spine abnormalities contributed substantially to his death."

The December 2011 VA examiner's opinion provides a strong basis for determining that the preponderance of the evidence is against a finding for service connection for the cause of the Veteran's death.  The opinion is well reasoned and thorough, having considered the entire record, including available medical records, autopsy reports, toxicology report, police reports, and the certificate of death, as well as the appellant's assertions and providing specific medical evidence for the opinions rendered.  The opinion is deemed adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  There is no component medical opinion to the contrary.

Consideration has been given to the appellant's assertions that the Veteran's prescribed medications for his service connected disabilities caused or contributed to his death.  However, as a lay person, the appellant lacks the medical training and expertise to provide a complex medical opinion as to a cause of death.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Moreover, as noted, December 2011 examiner provided adequate reasoning as to why it is unlikely that the prescribed medications contributed to the Veteran's cause of death.  It is crucial recognize that the Veteran's prescribed use of narcotic analgesics (hydrocodone) or any of his other prescribed medications, which were used to treat his service connected disabilities, were not the did not contribute substantially or materially to cause death nor did they aide or lend assistance to the production of death.  The VA examiner clearly determined that it was unlikely that the prescribed medications taken at their proper dosage would resulted in his death.  Instead, the preponderance of the evidence suggests that the Veteran's use of illicit drugs were the element that ultimately led to his death.  He died due to an accidental drug overdose.  

The Board recognizes that the VA examiner indicated that the Veteran's prescribed medications taken with his use of illicit drugs significantly increased his risk of death.  Such does not support a favorable finding of service connection.  It is crucial to note that the catalyst of the Veteran's death was his use of illicit drugs, such as cocaine and cannabis.  Indeed, the preponderance of the evidence shows that the Veteran's death was caused by the intentional use of illegal drugs that were obtained to enjoy their intoxicating effects.  There is absolutely no evidence that the Veteran would have died independent of his use of those substances.  The evidence also shows that he had a long-history of drug abuse.  This action involved deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  See 38 C.F.R. §§ 3.1(n), 3.301(d). The Board therefore concludes that the Veteran's use of illicit drugs, and the subsequent cause of his death, were the result of his own willful misconduct.  Id.  Accordingly, service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


